         Case 2:20-cv-01260-BMS Document 11 Filed 06/17/20 Page 1 of 1

                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

YUBA LOPEZ by his Executor,                :
TAMIKA REID                                :       CIVIL ACTION
          Plaintiff,                       :
     v.                                    :
SELECTIVE INS. CO. OF SOUTH                :
CAROLINA                                   :       No. 20-1260
          Defendant.                       :


                                           ORDER

       AND NOW this 17th day of June 2020, upon consideration of Defendant’s Motion to

Dismiss Count II of Plaintiff’s Complaint, Plaintiff’s response, Defendant’s reply, and for the

reasons set forth in the Court’s Memorandum dated June 17, 2020, it is ORDERED that:

   1. Defendant’s motion (Document No. 5) is GRANTED.

   2. Count II of Plaintiff’s Complaint is DISMISSED without prejudice.

   3. Plaintiff may file an Amended Complaint on or before Wednesday, July 1, 2020.




                                           BY THE COURT:

                                           /s/ Berle M. Schiller

                                           Berle M. Schiller, J.
